DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7, 13, 16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai (US 9,664,425).
	As to claim 1, Tsai discloses a heat pump water heater system comprising:
	a water tank 112 configured to hold water for heating;
	a refrigerant circuit 120;
	an evaporator coil 128 in fluid communication with the refrigerant circuit 120;
	a condenser coil 124 in fluid communication with the refrigerant circuit 120 and in thermal communication with the water tank 112 (Fig. 2);
	a compressor 122 in fluid communication with the refrigerant circuit 120;
	a fan 127 configured to move air across the evaporator coil 128;
	temperature sensors, including an ambient temperature sensor 132 configured to detect a temperature of ambient air at a location of the heat pump water heater; and
	a controller 150 configured to:
	receive ambient temperature data from the sensor 132 (col. 5, lines 30-35); and
	in response to determining that the ambient temperature data indicates a temperature less than a predetermined temperature threshold Tt (Fig. 3, step 310), output instructions for the compressor 122 to deactivate and the fan 127 to move air across the evaporator coil 128 (Fig. 3, steps 320-330; col. 6, lines 52-67).
	As to claim 2, Tsai discloses an evaporator temperature sensor 134 and a suction line sensor 136.
	As to claim 3, Tsai discloses operating the fan 127 for a predetermined duration (Fig. 3, step 345).
	As to claim 4, Tsai discloses the predetermined temperature Tt as a first predetermined threshold, wherein the controller 150 is further configured to receive supplemental temperature data from the temperatures sensors and to output instructions for the fan to deactivate subsequent to determining that the supplemental temperature data indicates a temperature that is greater than or equal to a second predetermined threshold (Fig. 3, step 340; note that defrost cycle is completed and thus the fan is deactivated).
	As to claim 5, Tsai discloses the first predetermined temperature Tt as a temperature threshold indicative of a potential need for defrost, and the second predetermined temperature Ta-Tp as a threshold indicative of a completion of a defrost operation, and thus the second predetermined threshold is approximately equal to the first predetermined threshold.
	As to claim 7, Tsai discloses a heating element 129 located proximate an air flow path between the fan 127 and the evaporator 128.
	As to claim 13, Tsai discloses the condenser coil 124 wrapped around at least a portion of an exterior surface of the water tank 112 (Fig. 2).
	As to claims 16 and 19-20, Tsai discloses most of the limitations of the claims as discussed above, and also includes the controller 150 comprising a non-transitory, computer-readable medium having instructions stored thereon in order to operate the system (col. 4, lines 34-49).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai as applied above, and further in view of Rizzo (US 2008/0115512).
	As to claims and 17, Tsai does not explicitly teach operating the fan 127 in a reverse polarity as claimed. However, Rizzo teaches that operating an evaporator fan in reverse during a defrost operation shortens a defrost duration time and reduces power consumption (paragraph 43). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Tsai to operate the fan 127 in a reverse polarity during defrosting as taught by Rizzo because it would improve the operating efficiency of the system by reducing the power consumption during defrosting.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied above, and further in view of KR 10-0686765 (hereinafter referred to as ‘765, see attached English translation).
	As to claims 8-9, Tsai is silent regarding the specific structure of the evaporator 128. However, ‘765 teaches that it is known to utilize a heating element 265 located between first and second evaporator coils 260-260a. As such it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Tsai so that the evaporator 128 includes first and second evaporators with the heating element 129 arranged therebetween as taught by ‘765 because it would improve the versatility and defrosting capabilities of the evaporator.
	As to claim 10, Tsai teaches activating the heating element 129 in response to determining that the temperature data indicates the temperature is less than the predetermined temperature threshold (Fig. 3, step 355).
	As to claim 11, Tsai, as modified with Rizzo and discussed in the rejections above, includes operating with a reverse polarity fan in the manner as claimed.

Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied above, and further in view of Junge (US 2018/0142934).
	As to claims 12 and 18, Tsai does not explicitly teach a humidity sensor as claimed. However, Junge teaches using a humidity sensor 156 and initiating a defrost operation when measured humidity exceeds a threshold (paragraph 49). As such it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Tsai to utilize a humidity sensor in the manner as claimed and taught by Junge because it would prevent unnecessary defrost operations from being initiated.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied above, and further in view of Yin (US 2018/0238561).
	As to claim 14, Tsai does not explicitly teach the condenser 124 being located at least partially within an interior of the tank 112. However, Yin teaches that utilizing a condenser coil within a hot water heater tank increases the heat transfer surface area of the condenser (paragraph 47). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Tsai to include the condenser 124 within the tank 112 as taught by Yin in order to increase the performance of the system.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied above, and further in view of Teagan (US 4,474,018).
	As to claim 15, Tsai does not explicitly teach first and second condenser coils as claimed. However, Teagan teaches that using two condenser coils for a hot water tank results in a more efficient operation (col. 5, lines 35-45). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Tsai to utilize two condenser coils as claimed and taught by Teagan in order to improve the performance of the system.

Response to Arguments
Applicant’s arguments, see page 7, filed 10/13/2022, with respect to the objections to claims 10-12 have been fully considered and are persuasive. Therefore, the objections have been withdrawn.  
Applicant’s arguments, see pages 7-10, filed with respect to the claim rejections under 35 U.S.C. 102 & 103 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Tsai (US 9,664,425).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763